DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse of Species A (Figs. 1-12) in the reply filed on January 13, 2022.

Drawings/Specification
The drawings and specification are objected to based on the way the claims are currently worded. See the 112 section below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language in the amendments bring about some confusion. The typical lateral directions relative to the handle are shown below, in Fig. A, by the arrows included into Applicant’s Fig. 4A. As can be seen, there are no openings from the cavity that extend laterally outward. This new language is linked to the sidewall, which starts to bring about confusion of what exactly the sidewall is. Terms like “lateral opening” and “sidewall” are not in the written specification. Looking at Fig. 4A, there is a cavity 139 surrounded by three sidewalls. The fourth open side is more like a rearward facing side or back side of the tool rather than a lateral facing side. Fig. 1A seems to show the tab extending out of this back side of the tool/handle. It may be required to include a new drawing, new reference characters, along with a description of the newly described parts that are in the claims.

    PNG
    media_image1.png
    531
    469
    media_image1.png
    Greyscale

Fig. A; Annotated Fig. 4A of Applicant’s drawings to show typically understood lateral directions.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon et al. (US 2008/0228038; “McMahon”).
Claim 1, McMahon discloses a speculum (Fig. 5), comprising: a handle portion (216) including a proximal end (where 223 points), a distal end (upper end closest to lower blade 214) and a sidewall (wall that 216 points towards) connecting the proximal end to the distal end (Fig. 5), the sidewall defining a cavity (217) therein (Figs. 5 and 6), and the cavity having an opening along a lateral face of the sidewall (Figs. 5, 6, and 9; assuming any face can be considered lateral, the cavity has an opening at the top and bottom lateral faces); a lower blade (Fig. 5; 214) connected to the handle portion (Fig. 5); an upper blade (212) movably connected to the lower blade (Fig. 5; paragraph [0086]), the upper and lower blades being configured to move relative to one another between a closed state and an open state (Fig. 5; paragraphs [0086]-[0087]); and a lighting assembly (paragraph [0092]) comprising a light source (Fig. 7; 232) and an energy storage device (paragraph [0095]), the lighting assembly being at least partially disposed in the cavity in the sidewall of the handle portion (Fig. 6).
Claim 2, McMahon discloses the speculum of claim 1, wherein the lighting assembly further comprises a light guide (Fig. 27; 254) extending from the handle portion to an interior space of the lower blade (Fig. 27; paragraph [0107]).
Claim 3, McMahon discloses the speculum of claim 2, wherein the light guide is in communication with the light source (Fig. 27; paragraph [0107]), and wherein the light source comprises a light-emitting diode (LED)(Fig. 7; 232; paragraph [0093]).
Claim 4, McMahon discloses the speculum of claim 1, wherein the light source comprises a white LED (paragraph [0093]).
Claim 5, McMahon discloses the speculum of claim 1, wherein the energy storage device is a battery (Fig. 12; 242; paragraph [0095]).
Claim 6, McMahon discloses the speculum of claim 1, wherein the energy storage device is a single-use non-rechargeable storage device (Fig. 12; 242; a rechargeable battery can be a single-use non-rechargeable battery if the user just throws it out and/or destroys it after the first use).
Claim 7, McMahon discloses the speculum of claim 1, wherein the upper and lower blades are formed from a transparent material comprising one or more of acrylic, polypropylene, polyester, polyethylene, polycarbonate, polyamide and to polystyrene (paragraph [0086]).
Claim 22, McMahon discloses a medical device (Fig. 5) for retracting tissue (abstract), the medical device comprising: a handle (Fig. 5; 216) including a proximal end (upper end near the blade 214), a distal end (lower end that 223 points towards) and a sidewall (wall that 216 points towards) connecting the proximal end to the distal end (Fig. 5), the sidewall defining a cavity (217) therein (Fig. 5), and the cavity having an opening along a lateral face of the sidewall (Figs. 5, 6, and 9; assuming any face can be considered lateral, the cavity has an opening at the top and bottom lateral faces) a blade (214) extending at an angle from the proximal end of the handle (Fig. 5); and a lighting assembly (Fig. 8 and 27) comprising a source (Fig. 7; 232), wherein the lighting assembly is at least partially disposed within the cavity in the sidewall of the handle (Fig. 6).
Claim 23, McMahon discloses the medical device in accordance with claim 22, wherein the lighting assembly further comprises a power source (Fig. 12; 242).
Claim 24, McMahon discloses the speculum of claim 22, wherein the lighting assembly further comprises a light guide (Fig. 27; 254) extending from the handle portion to an interior space of the lower blade (Fig. 27; paragraph [0107]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 11-21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. (US 2008/0228038; “McMahon”), in view of Miller et al. (US 2009/0097236; “Miller”).
Claim 6, McMahon discloses the speculum of claim 1, as noted above. Assuming that “single use non-rechargeable” implies particular chemical or structural properties of the battery rather than just functional limitations, then McMahon would not teach this limitation.
Miller teaches a speculum that comprises at least one energy storage device that is a single-use non-rechargeable storage device (paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a single-use non-rechargeable storage device, as taught by Miller, with the device of McMahon since this is a well-known way to power an LED for a speculum. 
Claim 8, McMahon discloses the speculum of claim 1, as noted above.
However, McMahon does not disclose the lighting assembly comprising a removable tab separating the at least one energy storage device and the at least one light source.
Miller teaches a speculum wherein the lighting assembly further comprises a removable tab separating the energy storage device and the light source, and wherein the lighting assembly is configured to cause the energy storage device to power the light source to illuminate when the removable tab is removed (Fig. 3; 32; paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the pull tab type switch, as taught by Miller, with the speculum of McMahon, since this is a well-known type of switch for a speculum battery (paragraph [0046]).
Claim 11, McMahon discloses a speculum (Fig. 5) comprising: a lower member (214, 216) including a handle (216) and a lower blade (214); an upper blade (212) movable relative to the lower member between an open state and a closed state (Fig. 5; paragraph [0086]); and a lighting assembly (230) comprising a light source (Fig. 7; 232), a power source (Fig. 12; 242), wherein the lighting assembly further includes a housing (Fig. 8, 235) at least partially enclosing the power source (Fig. 6), wherein the handle is configured to at least partially enclose the housing (Fig. 6). 
However, McMahon does not disclose the lighting assembly comprising a removable tab that energizes the at least one light source when the removable tab is removed.
Miller teaches a speculum comprising a lighting assembly that comprises a removeable tab (Fig. 3; 32; paragraph [0046]) and wherein the removable tab extends from the housing and the lighting assembly is configured to energize the at least one light source when the removable tab is removed (Figs. 1-3; paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the pull tab type switch, as taught by Miller, with the speculum of McMahon, since this is a well-known type of switch for a speculum battery (paragraph [0046]). Furthermore, McMahon teaches using switches (Fig. 12) and the housing can have grooves or slots for switches (paragraph [0135]), so it would have been obvious to include a groove or a slot on any portion of the handle that will allow for the combination of the removable tab switch, as taught by Miller, since it has been held that rearranging parts of an invention involves only routine skill in the art. See Figs. B and C for potential designs based on what is taught in the art and what would seem reasonable.
  

    PNG
    media_image2.png
    514
    941
    media_image2.png
    Greyscale

Fig B: Tab extending out the side of the housing. It could be on the opposite side as well.

    PNG
    media_image3.png
    524
    941
    media_image3.png
    Greyscale

Fig. C: Tab extending out the backside of the housing. 

Claim 12, McMahon in view of Miller disclose the speculum in accordance with claim 11, Miller also teaches wherein the removable tab electrically separates an energy storage device from the one light source (Figs. 1-3; paragraph [0046]). 
Claim 13, McMahon in view of Miller discloses the speculum in accordance with claim 12, Miller also teaches wherein the removable tab is located between the energy storage device and the light source (Figs. 1-3; paragraph [0046]), and wherein when the removable tab is removed, the lighting assembly is configured to electrically connect the energy storage device to the light source to energize the light source (Figs. 1-3; paragraph [0046]).
Claim 14, McMahon in view of Miller discloses the speculum in accordance with claim 11, Miller also teaches wherein the housing includes a slit opening (Figs. 1-4; the spot in the housing that the tab extends out of) and the removable tab extends through the slit opening (Figs. 1-4). McMahon also mentions having a groove or slot in the housing for the switches (Figs. 11 and 12; paragraph [0135]).
Claim 15, McMahon in view of Miller discloses the speculum in accordance with claim 11, McMahon discloses wherein the handle includes a cavity (Fig. 5; 217) therein and the housing is disposed in the cavity in the handle (Fig. 6).
Claim 16, McMahon in view of Miller discloses the speculum in accordance with claim 11, McMahon discloses wherein the light source is held by the housing (Fig. 6).
Claim 17, McMahon in view of Miller discloses the speculum in accordance with claim 11, McMahon discloses wherein the light source is one of a single wavelength light-emitting diode (LED) and a multiple wavelength LED (paragraph [0093]).
Claim 18, McMahon in view of Miller discloses the speculum in accordance with claim 17, McMahon discloses wherein the light source is a white LED (paragraph [0093]).
Claim 19, McMahon in view of Miller discloses the speculum in accordance with claim 11, McMahon discloses wherein the lighting assembly further comprises a light guide (Fig. 27; 254) extending from the handle to an interior space of the lower blade (Fig. 27).
Claim 20, McMahon in view of Miller discloses the speculum in accordance with claim 19, McMahon discloses wherein the lower blade includes a recess (Fig. 7, 25, and 27; note how the blade is concave shaped to create a recess) and the light guide is positioned within the recess (Fig. 27).
Claim 21, McMahon in view of Miller discloses the speculum of claim 11, McMahon discloses wherein the upper and lower blades are formed from a transparent material comprising one or more of acrylic, polypropylene, polyester, polyethylene, polycarbonate, polyamide and to polystyrene (paragraph [0086]).
Claim 25, McMahon discloses a medical device (Fig. 5) for retracting tissue (abstract), the medical device comprising: a handle (216) including a proximal end (upper end near the blade 214) and a distal end (lower end that 223 points towards); a blade (214) extending at an angle from the proximal end of the handle (Fig. 5); a lighting assembly (230) comprising a light source (Fig. 7; 232), 
However, McMahon does not disclose a removable tab wherein the lighting assembly energizes at least one light source when the removable tab is removed.
Miller teaches a lighting assembly (Fig. 1) that comprises a light source (22) and a removable tab (32), and wherein the lighting assembly is configured to energize the light source when the removable tab is removed (paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the switch for the lighting assembly of McMahon to be a removable tab, as taught by Miller, since McMahon states that any type of switch can be used (paragraph [0135]) and Miller teaches this to be a switch that can energize a light for a speculum. 
Furthermore, once the combination is made the removable tab will extend laterally with respect to the handle portion because McMahon discloses the lighting assembly switch can be activated through a slot in the handle portion (paragraph [0135], also see Figs. B and C above).
Claim 26, McMahon in view of Miller disclose the medical device in accordance with claim 25, McMahon also discloses wherein the lighting assembly further includes a power source (Fig. 12; 242) and a housing (Fig. 11; 245) for at least partially enclosing the power source (Fig. 11), wherein the handle is configured to at least partially enclose the housing (Fig. 6). Miller in view of McMahon teaches the removable tab extends from the housing (Fig. 3 along with Figs. B and C above).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. (US 2008/0228038; “McMahon”), in view of Resnick (US 6280379).
Claim 9, McMahon discloses the speculum of claim 2, as noted above.
However, McMahon does not disclose a smoke evacuation channel merged with the lighting assembly.
Resnick teaches a speculum that comprises a smoke evacuation channel merged with a lighting assembly (col. 7, lines 1-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a smoke evacuation channel merged with the lighting assembly, as taught by Resnick, to the speculum of McMahon in order to help remove any smoke from the vagina (col. 7, lines 1-12).
Claim 10, McMahon in view of Resnick disclose the speculum of claim 9. Resnick also discloses wherein the smoke evacuation channel is provided in the light guide (col. 7, lines 1-12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8096945. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9307897. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9913577. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10278572. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10368733. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Response to Arguments
Applicant’s arguments regarding McMahon in view of Miller does not disclose the amended portions of the claims regarding the lateral opening for the tab have been fully considered. For claim 1, McMahon still teaches the limitation based on the opening in their handle portion. For claims 11 and 25, McMahon in view of Miller along with an obvious change of location does teach the claimed limitations. McMahon teaches there is a switch on the side of the handle (Figs. 11 and 12) and there can be a groove or a slot in the handle for the switch (paragraph [0135]). Miller does show their light being at the top of the tool. The rejection is just relying on bringing in the idea of the pull tab (Fig. 4; 32) of Miller. When combined with McMahon, the tab will need to be placed in a spot that breaks the circuit in the light assembly. Looking at Figs. 11 and 12 of McMahon, the completely obvious spot would be where McMahon shows their switch to be located (Fig. 11; 248). However, when combining the removable tab of Miller to the handle of McMahon some basic but obvious engineering will be required and understood to locate the tab somewhere on the outer casing with a slot for the tab to stick out and make the device work properly (see Figs. B and C above for a general understanding of the combination).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775